Exhibit 10.1

Amendment No. 1 To

Amended and Restated Employment Agreement

This Amendment No. 1 (the “Amendment”) to that certain amended and restated
employment agreement (the “Agreement”), dated as of December 3, 2007, by and
between, Domino’s Pizza, Inc., Domino’s, Inc. and Domino’s Pizza LLC
(collectively, the “Company”) and David A. Brandon (the “Executive”) is dated as
of December 23, 2008.

WHEREAS, the parties wish to amend the Agreement as set forth herein.

NOW THEREFORE, in consideration of the premises and mutual agreements set forth
herein and in the Agreement, the parties here to agree as follows.

1. Effective as of January 1, 2009, and pursuant to Section 13.3 of the
Employment Agreement, Section 4.1 of the Employment Agreement is hereby amended
by deleting said Section in its entirety and substituting the following
therefore:

“4.1 Base Salary. During the term hereof, the Company shall pay the Executive a
base salary at the rate of Eight Hundred Eighty-Five Thousand Dollars ($885,000)
per year, payable in accordance with the payroll practices of the Company for
its executives and subject to such increases as the Board in its sole
discretion. Such base salary, as from time to time increased, is hereafter
referred to as the “Base Salary”.

2. Effective immediately, and pursuant to Section 13.3 of the Employment
Agreement, Section 4.3.2(b) of the Employment Agreement is hereby amended by
deleting said Section in its entirety and substituting the following therefore:

“(b) Effective as of the first business day of 2009, the Company shall grant to
the Executive, pursuant to the Company’s Stock Plan, 75,000 restricted shares of
the Company’s Common Stock (“2009 Restricted Stock”), subject to a two (2) year
graded vesting schedule, where one-half ( 1/2) of the Restricted Stock vests on
the anniversary date of the grant. The Restricted Stock shall be granted
pursuant to a restricted stock agreement substantially in the form of Exhibit
A-3 hereof.”

3. Effective immediately, and pursuant to Section 13.3 of the Employment
Agreement, Section 5.1 of the Employment Agreement is hereby amended by
replacing the word “calendar” with “fiscal.”

4. The Employment Agreement as otherwise amended is in all other respects
confirmed.

5. This Amendment shall be effective as of the dates provided herein.

[Remainder of Page Left Intentionally Blank]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this amendment has been duly executed this 23rd day of
December, 2008 and is effective as described in Paragraph 5 hereof.

 

THE COMPANY:      DOMINO’S PIZZA, INC.      By:  

/s/ Robert M. Rosenberg

     Name:   Robert M. Rosenberg      Title:   Director PRINCIPAL SUBSIDIARIES:
     DOMINO’S, INC.      By:  

/s/ Wendy A. Beck

     Name:   Wendy A. Beck      Title:   Vice President      DOMINO’S PIZZA LLC
     By:  

/s/ Wendy A. Beck

     Name:   Wendy A. Beck      Title:   Vice President and Chief Financial
Officer THE EXECUTIVE:     

/s/ David A. Brandon

     Name:   David A. Brandon